Citation Nr: 0323169	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-13 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Timeliness of an appeal from the denial of reopening a 
claim for service connection for a skin disability on the 
basis of new and material evidence.

3.  Timeliness of an appeal from the denial of entitlement to 
service connection for anemia.

4.  Timeliness of an appeal from the denial of entitlement to 
service connection for arthritis of the feet, shoulders, and 
knees.

5.  Timeliness of an appeal from the denial of entitlement to 
an increased evaluation for lumbar strain with degenerative 
disc disease, currently rated as 20 percent disabling.

6.  Timeliness of an appeal from the denial of entitlement to 
an increased evaluation for maxillary sinusitis, currently 
rated as 10 percent disabling.

7.  Timeliness of an appeal from the denial of entitlement to 
a total disability rating based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	N. Lee Presson, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active service between 
July 1974 and September 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for a bilateral hand condition (carpal tunnel 
syndrome).

The veteran testified at a personal hearing on October 23, 
2002, before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of this hearing has been associated 
with the record on appeal.

The issues of whether timely appeals have been perfected with 
respect to the issues of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a skin disability; entitlement to service connection for 
anemia; entitlement to service connection for arthritis of 
the feet, shoulders, and knees; entitlement to an increased 
evaluation for lumbar strain with degenerative disc disease, 
currently rated as 20 percent disabling; entitlement to an 
increased evaluation for maxillary sinusitis, currently rated 
as 10 percent disabling; and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
are addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for service connection for carpal tunnel 
syndrome has been obtained by the RO.

2.  The veteran's carpal tunnel syndrome is shown to be 
causally related to service.


CONCLUSION OF LAW

The veteran's carpal tunnel syndrome was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of service connection for bilateral 
carpal tunnel syndrome, the Board finds that no undue 
prejudice to the appellant is evident by a disposition by the 
Board herein, as the grant of his claim of service connection 
for bilateral carpal tunnel syndrome is a complete grant of 
the benefits sought on appeal.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997) (where appealed claim for service connection 
is granted, further appellate-level review is terminated as 
the Board does not retain appellate jurisdiction over 
additional elements of claim: original disability rating and 
effective date).

II.  Service connection for bilateral carpal tunnel syndrome

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In order to grant service connection, it is required that the 
evidence shows the existence of a current disability, an 
inservice disease or injury, and a link between the 
disability and the inservice disease or injury.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish...the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records do not show any 
treatment for or complaint regarding carpal tunnel syndrome 
or any diagnosis of this condition.  However, the veteran was 
seen by his private physician, Dr. Atwell, in December 1995 
and was diagnosed with carpal tunnel syndrome within three 
months of leaving service.  Dr. Atwell suggests that the 
veteran's carpal tunnel syndrome may be an acute episode 
related to prolonged pressure from three days previously.  
The veteran continued to be treated for bilateral carpal 
tunnel syndrome at VA medical facilities.  A VA treatment 
note, dated June 22, 2000, signed by a nurse practitioner and 
a VA physician, indicates that it is noted that the veteran's 
military job included many hours of continuous keyboard work 
and that his bilateral carpal tunnel syndrome symptoms and 
subsequent treatment began approximately three months after 
leaving service.  The VA doctor stated that it was as likely 
as not that the veteran's bilateral carpal tunnel syndrome 
was caused by his activities while in the military.

Based on the above, the Board finds that service connection 
for bilateral carpal tunnel syndrome is warranted.  The 
veteran currently suffers from this disability based on the 
medical records.  While the service medical records are 
negative for any mention of carpal tunnel syndrome, the 
veteran's private physician diagnosed the condition within 
three months of leaving service, and the VA doctor indicated 
that it was as likely as not that the veteran's bilateral 
carpal tunnel syndrome was caused by his activities in 
service.  Giving the benefit of the doubt to the veteran in 
this case, the Board finds that service connection is 
warranted for bilateral carpal tunnel syndrome.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted.




REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
It appears that the RO complied with the duty to notify the 
veteran of the evidence needed to grant his claim and what he 
needed to do and what the RO would do.  The RO should, 
however, review the file to be sure that it has complied with 
all aspects of the VCAA.  

Pursuant to 38 C.F.R. § 20.101(d), the Board notified the 
veteran and his representative of a possible lack of 
jurisdiction over the remaining issues in this case.  
Specifically, the veteran and his representative were 
informed that the Board intended to address the timeliness of 
a substantive appeal regarding the issues of: (1) whether new 
and material evidence has been present to reopen a claim for 
service connection for a skin disorder; (2) entitlement to 
service connection for anemia; (3) entitlement to service 
connection for arthritis of the feet, shoulders, and knees; 
(4) entitlement to an increased evaluation for lumbar strain 
with degenerative disc disease, currently rated as 20 percent 
disabling; (5) entitlement to an increased evaluation for 
maxillary sinusitis, currently rated as 10 percent disabling; 
and (6) entitlement to a total disability rating based on 
individual unemployability (TDIU).  The veteran's 
representative responded and requested a hearing on the issue 
of the timeliness of the substantive appeal on those issues.

In order to afford full due process to the veteran, this case 
must be remanded to the RO for a Statement of the Case (SOC) 
to be issued with respect to the question of timeliness of 
the substantive appeal, and a hearing should be scheduled to 
allow the veteran to present testimony and argument.  
Therefore, this case is remanded for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are satisfied to the extent possible.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
In particular, the RO must ensure that 
the veteran has been notified of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support his claims, what evidence VA will 
develop, and what evidence the appellant 
must furnish.  

2.  The RO should schedule the veteran 
for a hearing on the issue of the 
timeliness of the substantive appeal on 
the 6 issues listed above.

3.  Following any additional indicated 
development, the RO should adjudicate the 
issue of the timeliness of the substantive 
appeal for the 6 issues listed above.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided an SOC and given the 
appropriate period of time in which to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	M.S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



